IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ALABAMA

Fil in this information to identity vour ease:

Debtor 1 Juan E. Maldonado Check if this is an amended plan [_]

 

Name: First Middie Amends plan dated:
Debtor 2

 

(Spouse, if filing) Name: First Middle

Case number: 19-81897
(if known)

 

 

 

Chapter 13 Plan

TEER Notices

 

To Debtor(s):

To Creditors:

This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
orders, and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
that provision ineffective.

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
claim must be filed in order to be paid under this plan.

The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)’ failure to
check a box that applies renders that provision ineffective.
Iv) The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment

or no payment at all to the secured creditor.

[| The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
Part 3, § 3.4.

[_] The plan sets out nonstandard provision(s) in Part 9.

Plan Payments and Length of Plan

2.1

2.2

2.3

Debtor(s) will make regular payments to the trustee as follows:

$1100 per Month for 60 months

Debtor(s) shall commence payments within thirty (30) days of the petition date.

Regular payments to the trustee will be made from future income in the following manner (check all that apply):

iv}

Cl
CI

Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:
Jacobs Technology Inc.

Debtor(s) will make payments directly to the trustee.

Other (specify method of payment)

 

Income tax refunds and returns. Check one.

Chapter 13 Plan Page 1

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Juan E. Maldonado Casenumber 19-81897 Eff (01/01/2019)

 

Debtor(s) will retain any income tax refunds received during the plan term.

Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee income tax refunds received during the plan term, if any.

O O 8

Debtor(s) will treat income tax refunds as follows:

 

 

CO Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4 Additional Payment Check all that apply.
iv None. Jf “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 Adequate Protection Payments

Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
are available after the proof of claim is properly filed.

Treatment of Secured Claims
3.1 Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

Ci None. if “None” is checked, the rest of § 3.1 need not be completed or reproduced.

iv! Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These
payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a
listed claim will be paid in full through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of
claim, amended proof of claim, or notice of payment change control over any contrary amounts listed below as to the estimated

E Months _
Included in
[oo Arrearage —

Rushmore 3612 Nathalee $265.00
Loan Mgmt Ave NW Disbursed by:
Srvc Huntsville, AL Debtor
35810 To Begin:
1

 

3.2 Request for valuation of security, claim modification, and hearing on valuation. Check one.
i None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The rest of § 3.2 will be effective only if the applicable box in Part 1 of this plan is checked.

{¥] Debtor(s) request that the court determine the value(s) of the collateral and the amount(s) of the secured claim(s) listed below.
For each nongovernmental secured claim tisted below, Debtor(s) state that the amount of the secured claim should be the lesser
of (a) the amount of the secured claim listed on the creditor's proof of claim and (b) the amount set out in the column headed
Amount of Secured Claim. For each listed claim, the amount of the secured claim will be paid in full with interest at the rate
stated below. [fa nongovernmental creditor timely objects to the proposed value of the creditor's collateral or the proposed
amount of the creditor's secured claim, the confirmation hearing shall include a valuation hearing pursuant to 11 U.S.C. § 506
and Bankruptcy Rule 3012 unless otherwise ordered. If a nongovernmental creditor whose claim is listed below fails to timely
object, the creditor shall be deemed to have accepted the amount and treatment of the creditor's secured claim as set forth below.

For nongovernmental creditors, unless otherwise provided by this plan or otherwise ordered, the portion of any allowed claim
that exceeds the amount of the secured claim listed below will be treated as an unsecured claim under Part 5 of this plan, and, if
the amount of a creditor's secured claim is listed below as having a value of zero, the creditor's allowed claim will be treated in
its entirety as an unsecured claim under Part 5 of this plan. For nongovernmental creditors, unless otherwise ordered, the amount
of the creditor's total claim listed on the proof of claim or amended proof of claim controls over any contrary amounts listed
below, but the amount of that creditor's secured claim, the value of the collateral, and the interest rate are controlled by the plan.

The holder of any claim listed below as having value in the column headed Amount of Secured Claim will retain the lien until the

Chapter 13 Plan Page 2 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Debtor Juan E. Maldonado Case number _19-81897 Eff (01/01/2019)

 

earlier of:
(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

For secured claims of governmental units, unless otherwise ordered, the value of a secured claim listed in a proof of claim filed
in accordance with the Bankruptcy Rules controls over any contrary amount listed below.

     

       

     

 

- Prot fay
Bridgecrest | $79.00 $14,995.00 | 2014 Honda $7,887.50 $7,887.50 | 5.25% $397.00
Accord LX
14
Nissan $73.00 $12,283.27 | 2013 Nissan $7,262.50 $7,262.50 | 5.25% $325.00
Motor Maxima
Acceptance

 

 

 

 

 

 

 

 

 

 

 

3.3 Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

Vv! None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.
vi None. [f “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral. Check one.
iv. None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

ERREME Treatment of Fees and Priority Claims

41 General

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2 Chapter 13 case filing fee. Check one.

[¥| Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
[_] Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

43 Attorney's fees.

The total fee requested by Debtor(s)’ attorney is $3,750.00. The amount of the attorney fee paid prepetition is $119.00.
The balance of the fee owed to Debtor(s)’ attorney is $3,631.00, payable as follows (check one):

LJ $ at confirmation and $ per month thereafter until paid in full, or
[vi in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

44 Priority claims other than attorney’s fees and domestic support obligations. Check one.
Ci None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

Vv The other priority claims are listed below. Unless otherwise ordered, the amount of the creditor's priority claim listed on the
roof of claim or amended pr

  
  

       

Te

 

_ Monthly Fixed Payment, if any,
a o Begin _

 

 

 

 

 

Internal Revenue Service $4,191.00
State of Alabama Department | $9,000.00
of Revenue

 

 

Chapter 13 Plan Page 3 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Juan E. Maldonado Case number —_19-81897 Eff (01/01/2019)

 

45 Domestic support obligations. Check one.

Vv None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

PEE Treatment of Nonpriority Unsecured Claims
5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.
5.2 Percentage, Base, or Pot Plan. Check one.

i 100% Repayment Pian. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.

Percentage Plan. This plan proposes to pay___% of each allowed nonpriority unsecured claim.

Pot Plan. This plan proposes to pay $. , distributed pro rata to holders of allowed nonpriority unsecured claims.

Base Plan. This plan proposes to pay $__66,000.00 _ to the trustee (plus any tax refunds, lawsuit proceeds, or additional
payments pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any,
after disbursements have been made to all other creditors provided for in this plan

SIC]

 

5.3 Interest on allowed nonpriority unsecured claims not separately classified. Check one.
iw! None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.
iv None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.
5.5 Other separately classified nonpriority unsecured claims. Check one.

iv None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

 

Executory Contracts and Unexpired Leases
6.1 The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
Check one.

Ww None. [f “None” is checked, the rest of § 6.1 need not be completed or reproduced.

6.2 The executory contracts and unexpired leases listed below are rejected: Check one.

iv! None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

Sequence of Payments

7A Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
set forth in the administrative order for the division in which this case is pending.

Vesting of Property of the Estate

8.1 Property of the estate will vest in Debtor(s) (check one):
fi Upon plan confirmation.
[.] Upon entry of Discharge

Nonstandard Plan Provisions

Chapter 13 Plan Page 4 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor Juan E. Maldonado Case number _19-81897 Eff (01/01/2019)

vi None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):

X /s/ Juan E. Maldonado Date July 8, 2019
Juan E. Maldonado

xX Date

Signature of Attorney for Debtor(s):
X JIs/ John C. Larsen Date July 8, 2019
John C. Larsen
1733 Winchester Road
Huntsville, AL 35811
256-859-3008

Name/Address/Telephone/Attorney for Debtor(s):
By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of

the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.

Chapter 13 Plan Page 5 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ALABAMA

NORTHERN DIVISION
In Re: Juan Maldonado )
SSN: XXX-XX-0909 ) ,
) Case No. 19-81897-CRJ13
) Chapter 13
)
Debtor(s) )

Debtors’ Affidavit

My name is Juan Maldonado and J am the debtor in the above-styled case. | am over the age of
nineteen and am competent to give the testimony contained in this Affidavit.

I am presently the owner of a 2013 Nissan Maxima. This vehicle is in average condition and has
approximately 109,000 miles on it.

Attached to this affidavit, is the current NADA listings with regard to this vehicle. The average
of the NADA values is $7,262.50. Based on my personal knowledge of the vehicle’s condition, I agree
that this is the accurate value for the vehicle.

The Lienholder on this claim is Nissan Motor Acceptance. This claim has been included in my
bankruptcy case.

DATED this the 8" day of July, 2019.

/s/ Juan Maldonado
Debtor
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ALABAMA

NORTHERN DIVISION
In Re: Juan Maldonado )
SSN: XXXK-XX-0909 )
) Case No. 19-81897-CRJ13
) Chapter 13
)
Debtor(s) )

Debtors’ Affidavit

My name is Juan Maldonado and I am the debtor in the above-styled case. I am over the age of
nineteen and am competent to give the testimony contained in this Affidavit.

I am presently the owner of a 2014 Honda Accord. This vehicle is in average condition and has
approximately 143,000 miles on it.

Attached to this affidavit, is the current NADA listings with regard to this vehicle. The average
of the NADA values is $7,887.50. Based on my personal knowledge of the vehicle’s condition, I agree
that this is the accurate value for the vehicle.

The Lienholder on this claim is Bridgecrest. This claim has been included in my bankruptcy
case.

DATED this the 8" day of July, 2019.

/s/ Juan Maldonado
Debtor
2013 Nissan Maxima Sedan 4D S V6 Prices, Values & Specs - NADAguides Page 1 of 2
NADAguides Value Report 7/8/2019

 

2013 Nissan Maxima
Sedan 4D S V6

 

 

Values

Rough Average Clean Clean

Trade-In Trade-In Trade-In Retail

Base Price $5,225 $6,400 $7,375 $10,275
Mileage (109,264) -$1,075 -$1,075 -$1,075 -$1,075
Total Base Price $4,150 $5,325 $6,300 $9,200

Options (add)

Price + Options $4,150 $5,325 $6,300 $9,200
Certified Pre-Owned (CPO) +$900
Certified Price with Options $10,100

Rough Trade-in - Rough Trade-in values reflect a vehicle in rough condition. Meaning a vehicle with significant mechanical defects requiring repairs
in order to restore reasonable running condition. Paint, body and wheel surfaces have considerable damage to their finish, which may include dull or
faded (oxidized) paint, small to medium size dents, frame damage, rust or obvious signs of previous repairs. Interior reflects above average wear with
inoperable equipment, damaged or missing trim and heavily soiled /permanent imperfections on the headliner, carpet, and upholstery. Vehicle may
have a branded title and un-true mileage. Vehicle will need substantial reconditioning and repair to be made ready for resale. Some existing issues
may be difficult to restore. Because individual vehicle condition varies greatly, users of NADAguides.com may need to make independent adjustments
for actual vehicle condition.

Average Trade-In - The Average Trade-In values on nadaguides.com are meant to reflect a vehicle in average condition. A vehicle that is mechanically
sound but may require some repairs/servicing to pass all necessary inspections; Paint, body and wheel surfaces have moderate imperfections and an
average finish and shine which can be improved with restorative repair; Interior reflects some soiling and wear in relation to vehicle age, with all
equipment operable or requiring minimal effort to make operable; Clean title history; Vehicle will need a fair degree of reconditioning to be made
ready for resale. Because individual vehicle condition varies greatly, users of nadaguides.com may need to make independent adjustments for actual
vehicle condition.

Clean Trade-in - Clean Trade-In values reflect a vehicle in clean condition. This means a vehicle with no mechanical defects and passes all
necessary inspections with ease. Paint, body and wheels have minor surface scratching with a high gloss finish and shine. Interior reflects minimal
soiling and wear with all equipment in complete working order. Vehicle has a clean title history. Vehicle will need minimal reconditioning to be made
ready for resale. Because individual vehicle condition varies greatly, users of NADAguides.com may need to make independent adjustments for actual
vehicle condition.

Clean Retail - Clean Retail values reflect a vehicle in clean condition. This means a vehicle with no mechanical defects and passes all necessary
inspections with ease. Paint, body and wheels have minor surface scratching with a high gloss finish and shine. Interior reflects minimal soiling and
wear with all equipment in complete working order. Vehicle has a clean title history. Because individual vehicle condition varies greatly, users of
NADAguides.com may need to make independent adjustments for actual vehicle condition. Note: Vehicles with low mileage that are in exceptionally
good condition and/or include a manufacturer certification can be worth a significantly higher value than the Clean Retail price shown.

 

 

Popular Nissan Models Popular Nissan Vehicles Car Shopping Guides Cars By Price
Nissan Rogue 2019 Nissan Rogue 10 Most Popular Midsize SUVs an... Under $15,000
Nissan Frontier 2019 Nissan Altima Most Reliable Crossovers and SU... $15,000 - $25,000

https://www.nadaguides.com/Cars/2013/Nissan/Maxima/Sedan-4D-S-V6/Values/Print 7/8/2019
Nissan Titan
Nissan Titan XD
Nissan Sentra
Nissan Murano
Nissan Pathfinder
Nissan Maxima

Nissan Versa Sedan

2019 Nissan Sentra
2018 Nissan Frontier
2018 Nissan Rogue
2018 Nissan Titan
2018 Nissan Altima
2018 Nissan Titan XD

2017 Nissan Rogue

2013 Nissan Maxima Sedan 4D S V6 Prices, Values & Specs - NADAguides

2019 Vehicle Dependability: Most...
Most Dependable Family SUVs: 2...
Most Dependable Trucks: 2018 V...
2019 Vehicle Dependability: Most...

Most Reliable Luxury Crossovers...

10 Most Popular Midsize Cars

2019 Vehicle Dependability: Most...

$35,000 - $45,000
$45,000 - $55,000
$55,000 - $65,000
$65,000 - $75,000

Over $75.000

Page 2 of 2

 

 

© 2019 J.D. Power. All rights reserved. ® A registered trademark of the National Automobile Dealers Association, under license to J.D. Power. 4

https://www.nadaguides.com/Cars/2013/Nissan/Maxima/Sedan-4D-S-V6/Values/Print

7/8/2019
2014 Honda Accord Sedan 4D LX I4 Prices, Values & Specs - NADAguides Page | of 2
NADAguides Value Report 7/8/2019

 

2014 Honda Accord Sedan
Sedan 4D LX |4

 

 

Values

Rough Average Clean Clean

Trade-in Trade-In Trade-tn Retail

Base Price $8,050 $9,175 $10,100 $12,200
Mileage (143,280) -$2,800 -$2,800 -$2,800 -$2,800
Total Base Price $5,250 $6,375 $7,300 $9,400

Options (add)

Price + Options $5,250 $6,375 $7,300 $9,400
Certified Pre-Owned (CPO) +$1,050
Certified Price with Options $10,450

Rough Trade-In - Rough Trade-in values reflect a vehicle in rough condition. Meaning a vehicle with significant mechanical defects requiring repairs
in order to restore reasonable running condition. Paint, body and wheel surfaces have considerable damage to their finish, which may include dull or
faded (oxidized) paint, small to medium size dents, frame damage, rust or obvious signs of previous repairs. Interior reflects above average wear with
inoperable equipment, damaged or missing trim and heavily soiled /permanent imperfections on the headliner, carpet, and upholstery. Vehicle may
have a branded title and un-true mileage. Vehicle will need substantial reconditioning and repair to be made ready for resale. Some existing issues
may be difficult to restore. Because individual vehicle condition varies greatly, users of NADAguides.com may need to make independent adjustments
for actual vehicle condition.

Average Trade-In - The Average Trade-In values on nadaguides.com are meant to reflect a vehicle in average condition. A vehicle that is mechanically
sound but may require some repairs/servicing to pass all necessary inspections; Paint, body and wheel surfaces have moderate imperfections and an
average finish and shine which can be improved with restorative repair; Interior reflects some soiling and wear in relation to vehicle age, with all
equipment operable or requiring minimal effort to make operable; Clean title history; Vehicle will need a fair degree of reconditioning to be made
ready for resale. Because individual vehicle condition varies greatly, users of nadaguides.com may need to make independent adjustments for actual

vehicle condition.

Clean Trade-In - Clean Trade-In values reflect a vehicle in clean condition. This means a vehicle with no mechanical defects and passes all
necessary inspections with ease. Paint, body and wheels have minor surface scratching with a high gloss finish and shine. interior reflects minimal
soiling and wear with all equipment in complete working order. Vehicle has a clean title history. Vehicle will need minimal reconditioning to be made
ready for resale. Because individual vehicle condition varies greatly, users of NADAguides.com may need to make independent adjustments for actual
vehicle condition.

Clean Retail - Clean Retail values reflect a vehicle in clean condition. This means a vehicle with no mechanical defects and passes all necessary
inspections with ease. Paint, body and wheels have minor surface scratching with a high gloss finish and shine. Interior reflects minimal soiling and
wear with all equipment in complete working order. Vehicle has a clean title history. Because individual vehicle condition varies greatly, users of
NADAguides.com may need to make independent adjustments for actual vehicle condition. Note: Vehicles with low mileage that are in exceptionally
good condition and/or include a manufacturer certification can be worth a significantly higher value than the Clean Retail price shown.

 

 

 

Popular Honda Models Popular Honda Vehicles Car Shopping Guides Cars By Price
Honda CR-V 2019 Honda CR-V 10 Most Popular Midsize SUVs an... Under $15,000
Honda Accord Sedan 2019 Honda Pilot Most Reliable Crossovers and SU... $15,000 - $25,000

https://www.nadaguides.com/Cars/2014/Honda/Accord/Sedan-4D-LX-14/Values/Print 7/8/2019
2014 Honda Accord Sedan 4D LX I4 Prices, Values & Specs - NADAguides

Honda Civic Sedan
Honda Odyssey

Honda Ridgeline
Honda HR-V

Honda Civic Hatchback
Honda Civic Coupe

Honda Fit

2019 Honda Odyssey
2019 Honda Civic Sedan
2019 Honda Ridgeline
2019 Honda HR-V

2018 Honda CR-V

2018 Honda Accord Sedan

2017 Honda Accord Sedan

2019 Vehicle Dependability: Most...
Most Dependable Family SUVs: 2...
Most Dependable Trucks: 2018 V...
2019 Vehicle Dependability: Most...

Most Reliable Luxury Crossovers...

40 Most Popular Midsize Cars

2019 Vehicle Dependability: Most...

$35,000 - $45,000
$45,000 - $55,000
$55,000 - $65,000
$65,000 - $75,000

Over $75.000

Page 2 of 2

 

© 2019 J.D. Power. All rights reserved. ® A registered trademark of the National Automobile Dealers Association, under license to J.D. Power.

https://www.nadaguides.com/Cars/2014/Honda/Accord/Sedan-4D-LX-I4/Values/Print

7/8/2019
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ALABAMA

NORTHERN DIVISION
In Re: Juan E. Maldonado )
SSN: XXXK-XX-0909 ) Case No. 19-81897-CRJ-13
)
) Chapter 13
)
Debtor(s). )
)
CERTIFICATE OF SERVICE

 

The undersigned certifies that a copy of the Chapter 13 Plan has been served upon all
creditors listed on the matrix electronically or by depositing copies for the creditors listed below
in the United States Mail, properly addressed and postage prepaid, on this the 8" day of July,
2019.

A copy was served electronically on Michele Hatcher, Chapter 13 Trustee, on this the 8"
day of July, 2019.

/s/ John C. Larsen
Label Matrix for local noticing
1126-8

Case 19-81897-CRJ13

NORTHERN DISTRICT OF ALABAMA
Decatur

Mon Jul 8 17:11:37 CDT 2019

Bridgecrest

7300 East Hampton Avenue
Suite 100

Mesa, AZ 85209-3324

CashNet USA
200 W Jackson Blvd., 4th Floor
Chicago, IL 60606-6941

Internal Revenue Service
P.0 Box 7346
Philadelphia, PA 19101-7346

Nissan Motor Acceptance
POB 660366
Dallas, TX 75266-0366

Opportunity Financial, LLC
130 E. Randolph St.

Suite 340

Chicago, IL 60601-6241

Redstone Feu

Attn: Bankruptcy Dept
220 Wynn Drive
Huntsville, AL 35893-0001

Syncb/ecxoil

Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Juan E. Maldonado
3612 Nathalee Ave NW
Huntsville, AL 35810-2526

U. S. Bankruptcy Court
400 Well Street
P. 0. Box 2775
Decatur, AL 35602-2775

Capital One

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130-0285

Chase Card Services

Attn: Bankruptcy

Po Box 15298

Wilmington, DE 19850-5298

Navient

Attn: Bankruptcy

Po Box 9000

Wiles-Barr, PA 18773-9000

OneMain Financial

Attn: Bankruptcy

601 Nw 2nd St #300
Evansville, IN 47708-1013

Opportunity Financial, LLC
130 East Randolph Street
Suite 3400

Chicago, IL 60601-6379

Rushmore Loan Mgmt Srvc
Attn: Bankruptcy

Po Box 55004

Irvine, CA 92619-5004

Woodforest National Bank
Attn: Bankruptcy

Po Box 7889

The Woodlands, TX 77387-7889

Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388

Decatur, AL 35602-2388

Advance Financial
2009 Wilson Parkway
Fayetteville, IN 37334-3550

Capital One Bank (USA), N.A.
by American InfoSource as agent
PO Box 71083

Charlotte, NC 28272-1083

Clear One Advantage

1501 §. Clinton St
Suite 320

Baltimore, MD 21224-5733

Nissan Motor Acceptance
Attn: Bankruptcy

Po Box 660360

Dallas, TX 75266-0360

OneMain Financial
PO Box 3251
Evansville, IN 47731-3251

RISE Credit

Attn: Bankruptcy

Po Box 101808

Fort Worth, TX 76185-1808

State of Alabama Department of Revenue
50 North Ripley St.
Montgomery, AL 36132-0001

John C. Larsen

Larsen Law, P.C.

1733 Winchester Rd
Huntsville, AL 35811-9190

End of Label Matrix

Mailable recipients 25
Bypassed recipients 0
Total 25
Label Matrix for local noticing
1126-8

Case 19-81897-CRJ13

NORTHERN DISTRICT OF ALABAMA
Decatur

Mon Jul 8 17:11:37 CDT 2019

Bridgecrest

7300 East Hampton Avenue
Suite 100

Mesa, AZ 85209-3324

CashNet USA
200 W Jackson Blvd., 4th Floor
Chicago, IL 60606-6941

Internal Revenue Service
P.O Box 7346
Philadelphia, PA 19101-7346

Nissan Motor Acceptance
POB 660366
Dallas, TX 75266-0366

Opportunity Financial, LIC
130 E. Randolph St.

Suite 340

Chicago, IL 60601-6241

Redstone Feu

Attn: Bankruptcy Dept
220 Wynn Drive
Huntsville, AL 35893-0001

Syncb/ecxoil

Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Juan E. Maldonado
3612 Nathalee Ave NW
Huntsville, AL 35810-2526

U. S. Bankruptcy Court
400 Well Street
P. 0. Box 2775
Decatur, AL 35602-2775

Capital One

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130-0285

Chase Card Services

Attn: Bankruptcy

Po Box 15298

Wilmington, DE 19850-5298

Navient

Attn: Bankruptcy

Po Box 9000

Wiles-Barr, PA 18773-9000

OneMain Financial

Attn: Bankruptcy

601 Nw 2nd St $300
Evansville, IN 47708-1013

Opportunity Financial, LLC
130 East Randolph Street
Suite 3400

Chicago, IL 60601-6379

Rushmore Loan Mgmt Srvc
Attn: Bankruptcy

Po Box 55004

Irvine, CA 92619-5004

Woodforest National Bank
Attn: Bankruptcy

Po Box 7889

The Woodlands, TX 77387-7889

Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388

Decatur, AL 35602-2388

Advance Financial
2009 Wilson Parkway
Fayetteville, IN 37334-3550

Capital One Bank (USA), N.A.

by American InfoSource as agent
PO Box 71083

Charlotte, NC 28272-1083

Clear One Advantage

1501 §. Clinton St

Suite 320

Baltimore, MD 21224-5733

Nissan Motor Acceptance
Attn: Bankruptcy

Po Box 660360

Dallas, TX 75266-0360

OneMain Financial
PO Box 3251
Evansville, IN 47731-3251

RISE Credit

Attn: Bankruptcy

Po Box 101808

Fort Worth, TX 76185-1808

State of Alabama Department of Revenue
50 North Ripley St.
Montgomery, AL 36132-0001

John C. Larsen

Larsen Law, P.C.

1733 Winchester Rd
Huntsville, AL 35811-9190

End of Label Matrix

Mailable recipients 25
Bypassed recipients 0
Total 25
